DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  THE KIDWELL GROUP, LLC, d/b/a AIR QUALITY ASSESSORS OF
           FLORIDA, a/a/o BIYAGAMAGE PERERA,
                        Appellant,

                                   v.

   CYPRESS PROPERTY AND CASUALTY INSURANCE COMPANY,
                        Appellee.

                             No. 4D21-782

                         [December 9, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mardi Levey Cohen, Judge; L.T. Case No.
062020SC009953AXXXCE.

  Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

  Steven G. Schwartz and Chad M. Weatherstone of Schwartz Law Group,
Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.